Order entered on September 22, 1960 unanimously affirmed, with $20 costs and disbursements to respondent. No opinion. Order entered on October 13, 1960 unanimously affirmed, with $20 costs and disbursements to respondent. No opinion. Order, entered on October 27, 1960, unanimously affirmed, with $20 costs and disbursements to respondent, but with leave to defendant to move for reconsideration upon a showing by affidavit or otherwise that the first bond did not effect the ultimate release of assets from levy or the Sheriff’s possession and upon a further showing that plaintiff was not entitled to effect a levy on any released assets under the second warrant. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.